 

Case 1:19-cv-00037-WES-PAS Document 1-1° Filed 01/28/19 Page 1 of 22 PagelD #: 4

50559

      
 

   

 

At Toes
Oe
PLN

oy

 

 

 

 

 

STATE OF RHODE ISLAND AND acca niet om PROVIDENCE PLANTATIONS
SUPERIOR COURT
SUMMONS
Civil Action File Number
KC-2018-1191
Plaintiff Attorney for the Plaintiff or the Plaintiff
Kevin G Aubee Todd Dion
v. Address of the Plaintiff’s Attorney or the Plaintiff
Defendant 681 PARK AVENUE
Selene Finance, Lp SUITE 24
CRANSTON RI 02910
Noel! Judicial Complex ~ | Address of the Defendant
Kent County 90 Richmond Avenue Suite 400 South
222 Quaker Lane Houston TX 77042

Warwick RI] 02886
(401) 822-6900

 

 

 

TO THE DEFENDANT, Selene Finance, LP:

The above-named Plaintiff has brought an action against you in said Superior Court in the county
indicated above. You are hereby summoned and required to serve upon the Plaintiff's attorney, whose
address is listed above, an answer to the complaint which is herewith served upon you within twenty (20)
days after service of this Summons upon you, exclusive of the day of service.

If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint. Your answer must also be filed with the court.

As provided in Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
the complaint is for damage arising out of your ownership, maintenance, operation, or control of a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other action.

 

 

This Summons was generated on 12/28/2018. /s/ Nancy Striuli
Clerk

 

 

 

 

Witness the seal/watermark of the Superior Court

SC-CMS-1 (revised July 2014)

 

 

 
 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 2 of 22 PagelD #: 5

 
  

STATE OF RHODE ISLAND AND Hat ae wal PROVIDENCE PLANTATIONS

 

 

 

 

 

 

 

 

SUPERIOR COURT
Plaintiff Civil Action File Number
Kevin G Aubee KC-2018-1191
Vv.
Defendant
Selene Finance, Lp
PROOF OF SERVICE

I hereby certify that on the date below I served a copy of this Summons, complaint, Language Assistance
Notice, and all other required documents received herewith upon the Defendant, Selene Finance, LP, by
delivering or leaving said papers in the following manner:

QO) With the Defendant personally.

0 At the Defendant’s dwelling house or usual place of abode with a person of suitable age and discretion
then residing therein.
Name of person of suitable age and discretion
Address of dwelling house or usual place of abode

 

 

 

Age
Relationship to the Defendant

 

O With an agent authorized by appointment or by law to receive service of process.
Name of authorized agent
If the agent is one designated by statute to receive service, further notice as required by statute was given
as noted below.

 

 

0) With a guardian or conservator of the Defendant.
Name of person and designation

 

0) By delivering said papers to the attorney general or an assistant attorney general if serving the state.

O Upon a public corporation, body, or authority by delivering said papers to any officer, director, or
manager.
Name of person and designation

 

 

 

 

Page | of 2

SC-CMS-I (revised July 2014)

 

 

 
Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 3 of 22 PagelD #: 6

          

  
  

 

     

GSE.
A ha ‘aah 3
STATE OF RHODE ISLAND AND moon fee eas PROVIDENCE PLANTATIONS
wo Cay
rac ;
SUPERIOR COURT

 

Upon a private corporation, domestic or foreign:

0 By delivering said papers to an officer or a managing or general agent.
Name of person and designation

CO) By leaving said papers at the office of the corporation with a person employed therein.
Name of person and designation

O By delivering said papers to an agent authorized by appointment or by law to receive service of process.
Name of authorized agent
If the agent is one designated by statute to receive service, further notice as required by statute was given
as noted below. se

 

 

 

 

 

 

OI was unable to make service after the following reasonable attempts:

 

 

SERVICE DATE: / / SERVICE FEE $
Month Day Year

 

 

 

 

Signature of SHERIFF or DEPUTY SHERIFF or CONSTABLE

 

 

SIGNATURE OF PERSON OTHER THAN A SHERIFF or DEPUTY SHERIFF or CONSTABLE MUST BE
NOTARIZED.

 

 

 

 

Signature
State of
County of
On this day of , 20 , before me, the undersigned notary public, personally
appeared 0 personally known to the notary

or O proved to the notary through satisfactory evidence of identification, which was
, to be the person who signed above in my presence,
and who swore or affirmed to the notary that the contents of the document are truthful to the best of his or her
knowledge.

Notary Public:
My commission expires:
Notary identification number:

 

 

 

 

 

 

Page 2 of 2

SC-CMS-1 (revised July 2014)

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 4 of 22 PagelD #: 7

SC-CMS-1 (revised July 2014)

 

 

 
 

 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 5 of 22 PagelD #: 8

Number: KC-2018-1191
Kent County Superior Court
: 10/26/2018 10:51 AM
ppe: 1774105
wer: Takesha L.

STATE OF RHODE ISLAND SUPERIOR COURT
PROVIDENCE, SC

 

KEVIN G. AUBEE, CARRIE A. AUBEE,
Plaintiffs, C.A. NO.

vs. COMPLAINT

JURY TRIAL DEMANDED
SELENE FINANCE, LP,

 

WILMINGTON SAVINGS FUND SOCIETY,
FSB D/B/A CHRISTIANA TRUST, AS
TRUSTEE FOR PRETIUM MORTGAGE
ACQUISITION TRUST,

Defendants.

el

 

INTRODUCTION
1. This complaint is brought by Plaintiffs Kevin G. Aubee and Carrie A. Aubee against

Defendants Selene Finance, LP (Selene) and Wilmington Savings Fund Society, FSB d/b/a/
Christiana Trust as trustee for Pretium Mortgage Acquisition Trust (Wilmington) for wrongful
foreclosure of the subject property due to breach of contract for failure to provide proper notice
of default pursuant to the subject matter mortgage and violation of R.I.G.L.§ 34-27-3.1 for
failure to advise Plaintiffs of the availability counseling through HUD approved mortgage
counseling agencies pursuant to said statute. Such breach and failure renders any acceleration,
foreclosure and mortgagee’s sale void.

2. This complaint seeks a Declaratory Judgment that the acceleration, foreclosure, and
mortgagee’s foreclosure sale as noted herein are in breach of contract, in violation of R.I.G.L.§
34-27-3.1, and are thus void. Additionally, Plaintiffs seek a Court Order requiring that
Defendants take all necessary steps to return Plaintiffs to their status and circumstances prior to

said wrongful foreclosure. Plaintiffs further seeks actual, monetary, punitive and exemplary

|

 

 

 
 

 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 6 of 22 PagelD #: 9

Number. KC-2018-1191

h Kent County Superior Court
jtted: 10/26/2018 10:51 AM
ope: 1774105

wer: Takesha L.

damages, restitution, an accounting, attorney’s fees and costs, equitable relief and all other relief
as provided by state law for Defendants wrongful acts.
JURISDICTION AND VENUE
3. This Honorable Court has subject matter jurisdiction as the subject property at issue is
located at 16 Louise Ann Drive, Smithfield, RI 02197, the Plaintiffs reside at said subject
property, and Defendants conducted all of the acts alleged herein in the State of Rhode Island.
4. Venue is proper in this Honorabic Court in that the events or omissions giving risc to this
claim have occurred, and the real property that is the subject of the action is situated within the
State of Rhode Island.
PARTIES
5. Plaintiffs, Kevin G. Aubce and Carrie A. Aubee, are citizens of Rhode Is!and residing
at, and are the rightful owners of 16 Louise Ann Drive, Smithfield, RI 02917 which is the
“subject property” referenced herein.
6. Defendant, Selene Finance, LP (Selene), is a mortgage servicer and banking related
services company located at 90 Richmond Avenue, Suite 400 South, Houston, TX 77042.
7. Defendant, Wilmington Savings Fund Society, FSB d/b/a/ Christiana Trust as trustee for
Pretium Mortgage Acquisition Trust (Wilmington), is a securitized investment trust located at
500 Delaware Avenue, 11" Floor, Wilmington, Delaware 19801.
FACTS
8. Plaintiffs repeat and re-allege every allegation above as if set forth herein in full.
9. Plaintiffs, Kevin G. Aubee and Carrie A. Aubee, are citizens of Rhode Island residing at,
and are the rightful owners of 16 Louise Ann Drive, Smithfield, RI 02917 which is the “subject

property” referenced herein.

 

 

 
 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 7 of 22 PagelD #: 10

Number: KC-2018-1191

n Kent County Superior Court
itted: 10/26/2018 10:51 AM
Dpe: 1774105

wer. Takesha L.

10. On September 19, 2003, Plaintiffs were conveyed the subject property. The Deed
granting the property to Plaintiffs was recorded in the Town of Smithfield Clerk’s Office Land
Evidence Records in Book 398, at page 234 on September 25, 2003.

11. On January 26, 2005, Plaintiffs executed a promissory note and mortgage deed in the sum
of Three Hundred Fifty-Nine Thousand Six Hundred Fifty Dollars ($359,650.00) in favor of
Domestic Bank, as lender and Mortgage Electronic Registration Systems, Inc. (MERS) as
mortgagee. (“Aubee Mortgage/Note”). The Aubee Mortgage was recorded in the Town of
Smithfield Clerk’s Office Land Evidence Records in Book 453, at page 254.

12. The Aubee Mortgage states at paragraph 22 as follows;

22. Acceleration; Remedies. Lender shall give notice to Borrower
prior to acceleration following Borrower’s breach of any covenant
or agreement in this Security Instrument... The notice shall specify:
(a) the default; (b) the action required to cure the default; (c) a
date, not less than 30 days from the date the notice is given to
Borrower, by which the default must be cured; and (d) that failure
to cure the default on or before the date specified in the notice may
result in acceleration of the sums secured by this Security
Instrument and sale of the Property. The notice shall further inform
Borrower of the right to reinstate after acceleration and the right to
bring a court action to assert the non-existence of a default or any
other defense of Borrower to acceleration and sale. If the default is
not cured on or before the date specified in the notice, Lender at its
option may require immediate payment in full of all sums secured
by this Security Instrument without further demand and may
invoke the STATUTORY POWER OF SALE and any other
remedies permitted by Applicable Law. Lender shall be entitled to
collect all expenses incurred in pursuing the remedies provided in
this Section 22, including, but not limited to, reasonable attomeys’
fees and costs of title evidence.

If Lender invokes the STATUTORY POWER OF SALE, Lender
shall mail a copy of a notice of sale to Borrower as provided in
Section 15. Lender shall publish the notice of sale, and the
Property shall be sold in the manner prescribed by Applicable
Law. Lender or its designee may purchase the Property at any sale.
The proceeds of the sale shall be applied in the following order: (a)
to all expenses of the sale, including, but not limited to, reasonable

 

 

 

 
Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 8 of 22 PagelD #: 11

Number: KC-2018-1194
Kent County Superior Court
: 10/26/2078 10:51 AM

ipe: 1774105

 

 

ver: Takesha 1.

13.

that they have a “right to reinstate after acceleration”.

attorneys’ fees; (b) to all sums secured by this Security Instrument;
and (c) any excess to the person or persons legally entitled to it.

Paragraph 22 of the Aubee Mortgage requires that prior to acceleration and foreclosure

the Defendants are required to send the Plaintiffs a Default Notice which informs said Plaintiffs

contained in the Aubee Mortgage is described in Paragraph 19 of the Mortgage as follows:

19. Borrower’s Right to Reinstate After Acceleration. If Borrower
meets certain conditions, Borrower shall have the right to have
enforcement of this Security Instrument discontinued at any time
prior to the earliest of: (a) five days before the sale of the Property
pursuant to any power of sale contained in this Security
Instrument; (b) such other period as Applicable Law might specify
for the termination of Borrower’s right to reinstate; or (c) entry of
judgment enforcing this Security Instrument. Those conditions are
that Borrower: (a) pays Lender all sums which then would be due
under this Security Instrument and the Note as if no acceleration
had_ occurred; (b) cures any default of any other covenants or
agreements; (c) pays all expenses incurred in enforcing this
Security {nstrument, including, but not limited to, reasonable
attorneys’ fees, property inspection and valuation fees, and other
fees incurred for the purpose of protecting Lender’s interest in the
Property and rights under this Security Instrument; and (d) takes
such action as Lender may reasonably require to assure that
Lender’s interest in the Property and rights under this Security
Instrument, and Borrower’s obligation to pay the sums secured by
this Security Instrument, shall continue unchanged. Lender may
require that Borrower pay such reinstatement sums and expenses in
one or more of the following forms, as selected by Lender: (a)
cash; (b) money order; (c) certified check, bank check, treasurer’s
check or cashier’s check, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency,
instrumentality or entity; or (d) Electronic Funds Transfer. Upon
reinstatement by Borrower, this Security Instrument and
obligations secured hereby shall remain fully effective as if no
acceleration had occurred. However this right to reinstate shall
not apply in the case of acceleration under Section 18.”

(emphasis added)

 

 

The “right to reinstate after acceleration”

 
 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 9 of 22 PagelD #: 12

Number: KC-2018-1191

n Kent County Superior Court
Itted: 10/26/2018 10:51 AM
ppe: 1774105

wer: Takesha L.

14. On July 24, 2009, MERS purportedly assigned the subject mortgage to Wells Fargo
Bank, N.A. Said purported “Assignment of Mortgage” was recorded in the Town of Smithfield
Clerk’s Office Land Evidence Records in Book 699 Page 283 on July 28, 2009.

15. On December 13, 2011, MERS again purportedly assigned the subject mortgage to Wells
Fargo Bank, N.A. Said purported “Assignment of Mortgage” was recorded in the Town of
Smithfield Clerk’s Office Land Evidence Records in Book 824 Page 129 on December 15, 2011.

16. On January 31, 2010, Wells Fargo Bank, N.A. caused to be sent to Plaintiffs a purported
“Notice of Default”, Said notice failed to inform Plaintiffs with specificity of their “right to bring
a court action to assert the non-existence of a default or any other defense”; and the conditions
Plaintiffs are required to meet in order to exercise their right to reinstate the mortgage after
acceleration pursuant to paragraphs 19 & 22 of the Aubee Mortgage. (See: Exhibit 1).

17. On March 7, 2010, Wells Fargo Bank, N.A. again caused to be sent to Plaintiffs another
purported “Notice of Default”. Said notice failed to inform Plaintiffs with specificity of their
“Fight to bring a court action to assert the non-existence of a default or any other defense”; and
the conditions Plaintiffs are required to meet in order to exercise their nght to reinstate the
mortgage after acceleration pursuant to paragraphs 19 & 22 of the Aubee Mortgage. (See:
Exhibit 2).

18. On April 20, 2016, Wells Fargo Bank, N.A. purportedly assigned the subject mortgage
to Wilmington Savings Fund Society, FSB d/b/a/ Christiana Trust as trustee for Pretium
Mortgage Acquisition Trust. Said purported “Assignment of Mortgage” was recorded in the
Town of Smithfield Clerk’s Office Land Evidence Records in Book 1056 Page 308 on June 30,

2016.

 

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 10 of 22 PagelD #: 13

Number: KC-2018-1191

n Kant County Superior Court
ited: 20/26/2018 10:57 AM
pe: 1774105

ver: Takesha L.

19, On November 14, 2017, Defendant Selene, acting on behalf of Wilmington, caused to be
sent to Plaintiffs a Notice of Intent to Foreclose. Said notice failed to inform Plaintiffs of the
availability of HUD-approved mortgage counseling agencies and, the toll free telephone number
and website address maintained to provide information regarding no-cost HUD-approved
mortgage counseling agencies in Rhode Island, in violation of RIG.L. § 34-27-3.1. (See:

Exhibit 3).

 

20. On April 20, 2018, Defendant Selene, acting on behalf of Wilmington, caused to be sent
to Plaintiffs a Notice of Intent to Foreclose. Said notice failed to inform Plaintiffs of the
availability of HUD-approved mortgage counseling agencies and, the toll free telephone number
and website address maintained to provide information regarding no-cost HUD-approved
mortgage counseling agencies in Rhode Island, in violation of R.LG.L. § 34-27-3.1. (See:
Exhibit 4).

21. Plaintiffs allege that the November 14, 2017 and the Apmil 20, 2018 notices failed to
inform Plaintiffs of the availability of HUD-approved mortgage counseling agencies and, the toll
free telephone number and website address maintained to provide information regarding no-cost
HUD-approved mortgage counseling agencies in Rhode Island, in violation of R.LG.L. § 34-27-
3.1,

22. Moreover, Plaintiffs allege that Defendants never sent and Plaintiffs never received any
notice informing them of the availability of HUD-approved mortgage counseling agencies and,
the toll free telephone number and website address maintained to provide information regarding
no-cost HUD-approved mortgage counseling agencies in Rhode Island, 45 days prior to initiating

foreclosure, in violation of R.LG.L. § 34-27-3.1.

 

 

 
 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 11 of 22 PagelD #: 14

Number: KC-2018-1191

Kent County Superior Court
ttad: 10/26/2018 10:51 AM
bpe: 1774105
wer. Takesha L.

23. Defendants foreclosed the Aubee Mortgage and sold the property at mortgagee’s

foreclosure sale on June 18, 2018.

24. Plaintiffs herein allege that prior to acceleration and prior to the foreclosure Defendants

never sent and Plaintiffs never received notice in accordance with paragraph 22 of the mortgage,

stating, “a) existence of default; b) the action required to cure the default; c) a date, not less than

30 days from the date the notice is given to Borrower, by which the default must be cured; d) that
failure to cure the default on or before the date....may result in acceleration”; c) informing
Plaintiffs, with specificity, of their “right to reinstate after acceleration and the right to bring a
court action to assert the non-existence of a default or any other defense”; and f)} the conditions
Plaintiffs are required to meet in order to exercise their right to reinstate the mortgage after
acceleration pursuant to paragraph 19 of the Aubee Mortgage.

25. As such, the Defendants failed to provide Plaintiffs proper Notice of Default in breach of

the Aubee Mortgage contract. Therefore, the foreclosure and sale are void.

 

26. Further, Defendants failed to inform Plaintiffs of the availability of HUD-approved
mortgage counseling agencies and, the toll free telephone number and website address
maintained to provide information regarding no-cost HUD-approved mortgage counseling
agencies in Rhode Island, in violation of R.1.G.L. § 34-27-3.1. Therefore, the foreclosure and

sale are void.

COUNT I
BREACH OF CONTRACT AND FAILURE TO COMPLY WITH CONDITIONS
PRECEDENT TO EXERCISE THE STATUTORY POWER OF SALE

27. Plaintiffs repeat and re-allege every allegation above as if set forth herein in full.
28. As described above, the mortgage contract entered into by Plaintiffs constitutes a valid

offer.

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 12 of 22 PagelD #: 15

umber: KC-2018-1191

Kent County Superior Court
ed: 10/26/2018 10:51 AM
ye: 1774105

er: Takesha L.

29. Upon Plaintiffs executing the mortgage contract and giving it to their Lender, the Lender
accepted that offer.
30.  Altematively, Plaintiffs execution of the mortgage contract thereby giving a security
interest in their property to their Lender constitutes an offer. Acceptance of that offer occurred
when Defendants accepted payments made by Plaintiffs pursuant to the mortgage contract.
31. The mortgage contract was supported by consideration. Plaintiffs payments to
Defendants constitutes consideration.
32. Plaintiffs and Defendants thereby formed a valid contract and Plaintiffs were, are, and

remain ready willing and able to perform under said contract.

33. Defendants breached the mortgage contract of Plaintiffs by failing to keep their

obligations pursuant to the terms as agreed to found at paragraphs 22 & 19 of the Aubee

Mortgage which states in pertinent part;

22. Acceleration; Remedies. Lender shall give notice to Borrower
prior to acceleration following Borrower’s breach of any covenant
or agreement in this Security Instrument... The notice shall specify:
(a) the default; (b) the action required to cure the default; (c) a
| date, not less than 30 days from the date the notice is given to
; Borrower, by which the default must be cured; and (d) that failure
| to cure the default on or before the date specified in the notice may
| result in acceleration of the sums secured by this Security
Instrument and sale of the Property. The notice shal! further inform
| Borrower of the right to reinstate after acceleration and the right to
bring a court action to assert the non-existence of a default or any
other defense of Borrower to acceleration and sale. If the default is
not cured on or before the date specified in the notice, Lender at its
option may require immediate payment in full of all sums secured
by this Security Instrument without further demand and may
invoke the STATUTORY POWER OF SALE and any other
remedies permitted by Applicable Law. Lender shall be entitled to
| collect all expenses incurred in pursuing the remedies provided in
this Section 22, including, but not limited to, reasonable attomeys’
' fees and costs of title evidence.

 

 
 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 13 of 22 PagelD #: 16

imber: KC-2018-1194

Kent County Superior Court
3d: 10/26/2018 10:51 AM

8: 1774105

ir. Takesha L.

If Lender invokes the STATUTORY POWER OF SALE, Lender
shall mail a copy of a notice of sale to Borrower as provided in
Section 15. Lender shall publish the notice of sale, and the
Property shail be sold in the manner prescribed by Applicable
Law. Lender or its designee may purchase the Property at any sale.
The proceeds of the sale shall be applied in the following order: (a)
to all expenses of the sale, including, but not limited to, reasonable
attorneys’ fees; (b) to all sums secured by this Security Instrument;
and (c) any excess to the person or persons legally entitled to it.

19. Borrower’s Right to Reinstate After Acceleration. If Borrower
meets certain conditions, Borrower shall have the right to have
enforcement of this Security Instrument discontinucd at any time
prior to the earliest of: (a) five days before the sale of the Property
pursuant to any power of sale contained in this Security
Instrument; (b) such other period as Applicable Law might specify
for the termination of Borrower’s right to reinstate; or (c) entry of
judgment enforcing this Security Instrument. Those conditions are
that Borrower: (a) pays Lender all sums which then would be due
under this Security Instrument and the Note as if no acceleration
had _ occurred; (b) cures any default of any other covenants or
agreements; (c) pays all expenses incurred in enforcing this
Security Instrument, including, but not limited to, reasonable
attorneys’ fees, property inspection and valuation fees, and other
fees incurred for the purpose of protecting Lender’s interest in the
Property and rights under this Security Instrument; and (d) takes
such action as Lender may reasonably require to assure that
Lender’s interest in the Property and rights under this Security
Instrument, and Borrower’s obligation to pay the sums secured by
this Security Instrument, shall continue unchanged. Lender may
require that Borrower pay such reinstatement sums and expenses in
one or more of the following forms, as selected by Lender: (a)
cash; (b) money order; (c) certified check, bank check, treasurer’s
check or cashier’s check, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency,
instrumentality or entity; or (d) Electronic Funds Transfer. Upon
reinstatement by Borrower, this Security Instrument and
obligations secured hereby shall remain fully effective as if no
acceleration had occurred. However this right to reinstate shall
not apply in the case of acceleration under Section 18.”

 

(Emphasis Added).

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 14 of 22 PagelD #: 17

amber: KC-2018-1191

Kent County Superior Court
ad: 10/26/2018 10:51 AM
@: 1774105

av; Takesha L,

34. In Rhode Island, a contract containing an obligation of the Lender is construed as a
condition precedent, which requires strict compliance.
| 35. In Rhode Island, a mortgagee agreeing to abide certain obligations pursuant to the
| mortgage before acceleration, foreclosure, and sale, must adhere to those obligations, with the
level of specificity as agreed.
36. In Rhode Island, the power to sell by foreclosure sale is derived from the mortgage and
statute, and strict compliance with the requirements of paragraphs 22 & 19 of the mortgage is an

obligation of the mortgagee. Failure send proper Notice of Default pursuant to paragraphs 22 &

19 as noted herein is a breach of mortgage contract renders any acceleration, attempted
foreclosure, and sale of the subject property void.
37. Plaintiffs have alleged herein above that that prior to acceleration and prior to the

foreclosure Defendants never sent and Plaintiffs never received notice in accordance with

paragraph 22 of the mortgage, stating, “a) existence of default; b) the action required to cure the
default; c) a date, not less than 30 days from the date the notice is given to Borrower, by which
the default must be cured; d) that failure to cure the default on or before the date....may result in
acceleration”; e) informing Plaintiffs of their “right to reinstate after acceleration and the right to
bring a court action to assert the non-existence of a default or any other defense”; and f) the

conditions Plaintiffs are required to meet in order to exercise their right to reinstate the mortgage

 

after acceleration pursuant to paragraph 19 of the Aubee Mortgage. Therefore, no compliance
with the terms of the mortgage which would have allowed the Defendants to exercise the
statutory power of sale as indicated above.

38. On January 31, 2010, Wells Fargo Bank, N.A. caused to be sent to Plaintiffs a purported

|

|

|

|

| “Notice of Default”. Said notice failed to inform Plaintiffs with specificity of their “right to bring
|

i 10

|
(

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 15 of 22 PagelD #: 18

umber: KC-2018-1191

Kent County Superior Court
ed: 10/26/2018 10:51 AM
re: 1774105

2r: Takesha L.

a court action to assert the non-existence of a default or any other defense”; and the conditions
Plaintiffs are required to meet in order to exercise their right to reinstate the mortgage after
acceleration pursuant to paragraphs 19 & 22 of the Aubee Mortgage. (See: Exhibit 1).

39. On March 7, 2010, Wells Fargo Bank, N.A. again caused to be sent to Plaintiffs another

purported “Notice of Default”. Said notice failed to inform Plaintiffs with specificity of their

“right to bring a court action to assert the non-existence of a default or any other defense”; and
the conditions Plaintiffs are required to meet in order to exercise their right to reinstate the

mortgage after acceleration pursuant to paragraphs 19 & 22 of the Aubee Mortgage. (See:

Exhibit 2).
40. No default letter was sent to Plaintiffs pursuant to the terms of the mortgage. As such the

Defendants could not exercise the statutory power of sale.

41. Pursuant to the terms of the mortgage proper Notice of Default is a condition precedent to
acceleration and the exercise of the statutory,power of sale.

| 42. Plaintiffs thus never received an acceleration notice pursuant to the terms of their
mortgage.

43. Due to this failure to comply with the terms of the mortgage, no entity was contractually
authorized to exercise the statutory power of sale, foreclose, and sell the subject property at

mortgagee’s foreclosure sale. These actions constituted a breach of contract, resulting in

damages to the Plaintiffs.
44. As a result of the above noted improper and invalid exercise of the statutory power of
sale and purported foreclosure sale, Plaintiffs mortgage loan account was charged fees and costs

and expenses for certified mail, advertising costs, legal fees, auctioneer costs and other charges

which were reflected in their monthly mortgage statements.

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 16 of 22 PagelD #: 19

umber: KC-2018-1191

Kent County Superior Court
ed: 10/26/2018 10:51 AM
16: 1774105

ar: Takesha L.

45. The Plaintiffs have incurred damages in hiring an attorney, in regard to the improper

| actions of Defendants in sending a Notice of Foreclosure Sale and seeking to conduct a sale
| without first complying with the terms of the mortgage in breach of contract.

|

46. Plaintiffs have also incurred emotional injuries and damages due to the improper

foreclosure of the Aubee Mortgage and sale of their home without Defendants first complying

|

|

with the terms of the mortgage in breach of contract.

{

| 47. The Plaintiffs have incurred legal fees for the prosecution of this action as a result of
{
|

Defendants breach of contract as noted herein.

48. Plaintiffs have suffered harm and are threatened with additional harm from Defendants

!

breach, including but not limited to loss of property interest, higher principle balance, improper
| negative reporting to credit bureaus; inappropriate fees and charges assessed to them, including
: broker price opinion fees, inspection fees, attorney’s fees, “process management” fees, late fees
: and other charges associated with delinquency and default, and increased accrued interest.

49. The Defendants breach of contract and failure to comply with terms of the mortgage as

noted herein above, are the direct cause of the hams alleged herein and not Plaintiffs failure to

make their mortgage payments.
48. Therefore, Plaintiffs would not have suffered attempted foreclosure, sale, or the harms as
noted herein were it not for the Defendants breach of the mortgage contract as noted herein.

49. The Defendants failure to comply with the terms of the mortgage is a breach of contract.

The foreclosure is therefore void.

50. ‘The Plaintiffs are entitled to a declaratory judgment determining that the acceleration of

all sums due under the note, the foreclosure, and mortgagee’s foreclosure sale of the subject

property are in breach of contract and are all void.

12

 

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 17 of 22 PagelID #: 20

umber: KC-2018-1 191

Kent County Superior Court
ad: 10/26/2018 10:51 AM
18: 1774105

ar. Takesha L.

51. The Plaintiffs are entitled to an injunction preventing the transfer of the right, title, and

interest in their property.

52. The Plaintiffs are entitled to cancellation costs and fees assessed to them for wrongful

53. Plaintiffs are entitled to be returned to their status and circumstances prior to the

wrongful foreclosure and sale.

|

|

|

|

(

|

| foreclosure, together with additional damages.

|

|

|

54. Plaintiffs arc entitled to actual, monetary, punitive and exemplary damagcs, restitution,
{

an accounting, attorneys’ fees and costs, equitable relief and all other relief as provided by state

I law.

COUNT Il
VIOLATION OF R.LG.L. § 34-27-3.1

55. Plaintiffs repeat and re-allege every allegation above as if set forth herein in full.
56. Rhode Island law provides at § 34-27-3.1 that a mortgagee must advise a mortgagor of

the availability of counseling through HUD-approved mortgage counseling agencies not less

than 45 days prior to initiating foreclosure. Failure of the mortgagee to do so renders the

foreclosure and sale void. R.I.G.L. § 34-27-3.1 states in pertinent part;

(a) No less than forty-five (45) days prior to initiating any
foreclosure of real estate pursuant to subsection 34-27-4(b), the
mortgagee shall provide to an individual consumer mortgagor
written notice of default and the mortgagee's right to foreclose by
first class mail at the address of the real estate and, if different, at
the address designated by the mortgagor by written notice to the
mortgagee as the mortgagor's address for receipt of notices.

(b) The written notice required by this section shall be in English
and Spanish and, provided the same is then available, shall advise
the mortgagor of the availability of counseling through HUD-
approved mortgage counseling agencies and, the toll-free
telephone number and website address maintained to provide
information regarding no-cost HUD-approved mortgage

13

 

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 18 of 22 PagelD #: 21

umber: KC-2018-1191

Kent County Superior Court
ed: 10/26/2018 10:51 AM
va: 1774405

ar. Takesha L.

counseling agencies in Rhode Island. The written notice may also
contain any other information required under federal law. A form
of written notice meeting the requirements of this section shall be
promulgated by the department of business regulation for use by
mortgagees at least thirty (30) days prior to the effective date of
this section. Counseling shall be provided at no cost to the
mortgagee.

‘ (c) Failure of the mortgagee to provide notice to the mortgagor as
provided herein shall render the foreclosure void, without
limitation of the right of the mortgagee thereafter to reexercise its

power of sale or other means of foreclosure upon compliance with

this section. The mortgagee shall include in the foreclosure deed an

affidavit of compliance with this section.
57. On November 14, 2017, Defendant Selene, acting on behalf of Wilmington, caused to be
sent to Plaintiffs a Notice of Intent to Foreclose. Said notice failed to inform Plaintiffs of the
availability of HUD-approved mortgage counseling agencies and, the toll free telephone number
and website address maintained to provide information regarding no-cost HUD-approved
mortgage counseling agencies in Rhode Island, in violation of R.LG.L. § 34-27-3.1. (See:
Exhibit 3).
58. On April 20, 2018, Defendant Selene, acting on behalf of Wilmington, caused to be sent
to Plaintiffs a Notice of Intent to Foreclose. Said notice failed to inform Plaintiffs of the
availability of HUD-approved mortgage counseling agencies and, the toll free telephone number
and website address maintained to provide information regarding no-cost HUD-approved
mortgage counseling agencies in Rhode Island, in violation of R.LG.L. § 34-27-3.1. (See:
Exhibit 4).
59. Plaintiffs allege that the November 14, 2017 and the April 20, 2018 notices failed to
inform Plaintiffs of the availability of HUD-approved mortgage counseling agencies and, the toll

free telephone number and website address maintained to provide information regarding no-cost

14

 

 

 
 

 

Case 1:19-cv-00037-WES-PAS Document 1-1 Filed 01/28/19 Page 19 of 22 PagelD #: 22

amber: KC-2018-1191

Kent County Superior Court
ad: 10/26/2018 10:51 AM
@: 1774105

w: Takesha L.

|

HUD-approved mortgage counseling agencies in Rhode Island, in violation of R.ILG.L. § 34-27-
3.1,

60. Moreover, Plaintiffs allege that Defendants never sent and Plaintiffs never received any
notice informing them of the availability of HUD-approved mortgage counseling agencies and,
the toll free telephone number and website address maintained to provide information regarding
no-cost HUD-approved mortgage counseling agencies in Rhode Island, 45 days prior to initiating
foreclosure, in violation of R.LG.L. § 34-27-3.1.

61. Plaintiffs seeks a Declaratory Judgment that Defendants violated R.I.G.L. § 34-27-3.1,
and that failure to provide Plaintiffs with proper notification pursuant to R.1.G.L. § 34-27-3.1
renders the June 18, 2018 foreclosure and sale void.

62. The Plaintiffs are entitled to a declaratory judgment determining that the acceleration of
all sums due under the note, the foreclosure, and mortgagee’s foreclosure sale of the subject
property are in violation of R.ILG.L. § 34-27-3.1 and thus are all void.

63. The Plaintiffs are entitled to an injunction preventing the transfer of the right, title, and
interest in their property.

64. The Plaintiffs are entitled to cancellation costs and fees assessed to them for wrongful

 

foreclosure, together with additional damages.

65. ‘Plaintiffs are entitled to be returned to their status and circumstances prior to the
wrongful foreclosure and sale.

66. Plaintiffs are entitled to actual, monetary, punitive and exemplary damages, restitution,

an accounting, attomeys’ fees and costs, equitable relief and all other relief as provided by state

law.

15

 

 

 
 

Case 1:19-cv-00037-WES-PAS

umber. KC-2018-1191

Kent County Superior Court
ed: 10/26/2018 10:51 AM
»@: 1774705

ar: Takesha L.

Dated: October 26", 2018

Document 1-1 Filed 01/28/19 Page 20 of 22 PagelD #: 23

Respectfully Submitted,
Plaintiffs, by their Attomey,
Todd S. Dion Esq.,

/s/ Todd S. Dion
Todd S. Dion Esq. (#6852)
15 Cottage Avenue, Ste 202
Quincy, MA 02169
401-965-4131 Cell

toddsdion@msn.com

 
i ra a This e id " a Th eae Y i

  
 
  
    
     

   

Ted ay AGH: ales Bes,
4 + reg é, Cady rq
ie Mee uf a im. hi

i

 

 

       

 

 

 

 

      
  
 

- if me: ;
y a a
. oa Pik: Ly nie . “y
2 Rn act
: pm uf - 1 ye
a < OM: ‘ ’ ! pe i . . itt: 1 4
G- 2 Porras oe
<2r eZ _ tl ip i. % roe
ae we Po 5 . “E ng “ye ; 3 7c .
oO a a ie 1 »
eesee |}. ee aa:
- a I, =
clas, mo in 4 Pe 2 Fit e ‘Kea ta!
SL rost o " an ial , \ Wn 0 Oe ns i
reel ot Phil
. — 7 leh we oak = write awh “We a ate mit ‘ ee ue oat L = -
ice . wa} ! f pel re |! In rr = rn
3 Ho ES heen Tle : Pyle} Oi Seo tH ve ae * “ye | = |g
1 . . boy _< . ey dp ! I “A g u ad ., , . ‘ o id — 3
ew peg a dain eo *istfhi ae mat tah ee ue Ned b Ea = |e
e mae ota ug a 4 ee a teat fe | ‘. gt ‘i . rs tue , he a “4 WP = ee
- Sg 7 jy 5 er ry yo ey be ;eyoc: wh = (An
cots RE a sei si ay ak oe |
oy ho aio . oF W ' jl we *y MI on oa \ on Sea
“ Hy shee s uM = = ‘S
« 2) \s Ae se v { T — te
oe tT lanl
ten a |S
8 Peas a Pe _ otal = sh.
yore ee a | Rs
MM Wk a Web kan Jee oy = (es
| L hae Ft "2" * . . —_— yO
im: =. me. sod — 4 8
ls ‘ rl us m ‘n A = "
Ee ee cr * t sto. “ie Lie ao = oF
; ei eet ., sok mh ol = ia
ew 1 : ' ‘the. bee , : = "I
r oe ‘ Phen, 43 “ae 2 Wa: i ve We oa ae J: i
— of py! ra ne oe | pet lhs te we
= rt 4 oat ak aint , e pie | 1 “ x Be ae
nae ae ~ } “re ay id TY n= eo oe a ec) ma
— mo t eng 5 7 me i > ‘ aT: r. a i a
— en, , ohn mas a ‘ be al
mm o «," ‘ 1 bat me a G wy cs ik
ee Ts ri ca yt a
Penne y= ‘- y Pb Ma fe His ®
T's ie
— oS . © .) . at eye , “age vk, as iZ ee
SS whe ot 4 Mh Hy *. * _ “er,
me Sf the NS a ee
EE to oo re " d a hy, 4 . Sot
— oben me Hk ge 1
= nl pear ey ae py r,
cee i: bey reo te ar tie tha " a
—— - my be! t — ! ‘1 IR < -, 5 . Id - 1 4 i
—— ve co 1 oo : er " . bed = . UP, x" 2 Uh uN he la tet ie
— | "j 7 oa END a US : 7 apt it ms ~ ey
——— -y ' : . nv ye 2, ! et 2 gel " *. (iT Td . % ‘ae
S=s 0 L ae ” ” me fre wu — + fecal $ se { . . : 7 a by Le * 4 Oe ene ea nwo ' i I
~ m me EY yrs . . re: mat ote a py NATH oa
Ae, Hh 4 “I Pi NS) * ; 3% +} boo a =, oy : la ee . is e
vt | "ay ' Mt Lt . e 4 1} su Ve fye
ws vet se —
7 he heme tees
f (f ee fa - FROM:
' |. “oy vin

i" ae vel =, /| TRK#: 70181130000089117768
Baked 2") RVD: 1/8/2019 1106

Vas win ae eh sab vp | CARR: United States Postal Service
spore!

ieee | TO: ‘mailroom, ‘mailroom
hh e.
: BDG: South
3 a rg RM:
.igee| PCS:

RTE
MSC: Mailroom
‘mailroom, 'mailroom

1 1
we =
~ *

Prac aioli fieccs tea

  

 

 
 

Bthings Cha! wef
7 aoe tar sae
the

yur yee i i,

>, ol - 4
\ F ‘ie “su "
i ' " “ Zn
tt uh I
re a t ib, - al

 

re alt ga +

,
Ae Toe
BN i

 

 

 

eet Me yan

 

 

 

 
